                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NICKOLAS J. BURCH,                                      )
                                                        )       Case No. 18-CV-669
                Plaintiff,                              )
                                                        )       Judge Sharon Johnson Coleman
        v.                                              )
                                                        )
THOMAS J. DART, et al.,                                 )
                                                        )
                Defendants.                             )



                             MEMORANDUM OPINION AND ORDER

        Plaintiff Nickolas Burch filed an Amended Complaint in October 2018, alleging that various

defendants were deliberately indifferent to his medical needs and failed to ensure that he received his

prescribed diet. Defendants Sheriff of Cook County Thomas Dart, Erica Queen, Michael Brady,

Carl Barry, Sr., Floyd Evans, Sabrina Rivero-Canchola, Roland Lankah, and Darius Wilson (the

“Sheriff Defendants”) move to dismiss the official capacity claims for punitive damages, relief for

“legal interest on all damages” and injunctive relief, and Count VII of the Amended Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons outlined below, the Sheriff

Defendants’ Motion to Dismiss [68] is denied.

Background

        In addressing this motion, the Court accepts all facts set forth in the Amended Complaint as

true. Burch was incarcerated as a pre-trial detainee at Cook County Jail at all relevant times.

Defendant Sheriff Dart is the head of the Cook County Sheriff’s Office, which provides him with

supervisory authority over the employees of the Cook County Jail. Burch sues Sheriff Dart in his

official capacity and alleges that Sheriff Dart acted under color of law within the course and scope of

his public duties. Defendants Erica Queen, Michael Brady, Carl Barry, Sr., Floyd Evans, Sabrina


                                                   1
Rivero-Canchola, Roland Lankah, and Darius Wilson were all employed by the Cook County

Department of Corrections for all relevant time periods. Burch sues each of these individual

defendants in their individual capacity.

        Burch has had a lifelong lactose intolerance that he has managed by self-regulating his diet to

avoid lactose and milk. When Burch was booked into the jail on September 22, 2016, he informed

the staff of his lactose intolerance. On October 13, 2017, Burch sustained physical injuries to his

face and jaw, resulting in a fractured jaw. As part of his medical treatment, Burch’s jaw was wired

shut and he was placed on a full liquid diet. Despite informing his doctors and numerous medical

and other personnel at the jail, Burch did not receive the prescribed lactose-free all-liquid diet from

October 16, 2017 to at least November 23, 2017. As a result, Burch sustained numerous injuries,

including serious weight loss.

        Burch alleges that Sheriff Dart maintained or permitted a series of policies, customs, and

practices that caused Burch’s injuries. Among other items, Burch states that Sheriff Dart failed to:

(1) offer a proper diet for detainees requiring a lactose-free full liquid diet; (2) adequately train,

supervise, and control correctional officers with respect to providing medically necessary diets to

detainees in a reasonable time frame; (3) train and control correctional officers with respect to

implementing medical orders for medically necessary diets to detainees; (4) establish a check-and-

balances system to ensure a detainee suffering a significant medical condition receives appropriate

care; and (5) properly train staff to provide resources for fulfilling orders for special medical diets.

        The Sheriff Defendants now move to dismiss the official capacity claims for punitive

damages, relief for “legal interest on all damages” and injunctive relief, and Count VII of the

Amended Complaint for failure to state a cause of action upon which relief can be granted.




                                                     2
Legal Standard

          When considering a Rule 12(b)(6) motion to dismiss, the Court accepts all of the plaintiff’s

allegations as true and views them in the light most favorable to the plaintiff. Lavalais v. Vill. of

Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). To survive a motion to dismiss, a complaint must

contain allegations that “state a claim to relief that is plausible on its face.” Id. at 632 (internal

quotations omitted). The plaintiff does not need to plead particularized facts, but the allegations in

the complaint must be sufficient to “raise a right to relief above the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Threadbare recitals of the

elements of a cause of action and allegations that are merely legal conclusions are not sufficient to

survive a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868

(2009).

Discussion

          Burch asserts counts for deliberate medical indifference against Brady in Count I, against

Wilson in Count II, against Lankah, Rivero-Canchola, and Queen in Count III, and against Evans

and Berry in Count IV. The Sheriff Defendants contend that because the Amended Complaint does

not specify whether the claims are individual or official capacity claims, they assume that they are

official capacity claims and the punitive damages must be stricken against all Sheriff Defendants.

Burch responds that each individual Sheriff Defendant is sued in his individual capacity, as alleged in

the Amended Complaint. (Dkt. 34 ¶¶ 132, 149, 170, and 193.) Indeed, the Amended Complaint

states that Burch seeks “punitive damages against all individual Defendants sued under 42 U.S.C.

§ 1983.” (Id. at 42, Relief ¶ 3.) The Amended Complaint properly puts the individual Sheriff

Defendants on notice that they are sued in their individual capacities and for punitive damages.

          Burch asserts Count VII against Sheriff Dart for deliberate medical indifference. The Sheriff

Defendants contend that because supervisory liability is not a cause of action permitted pursuant to


                                                      3
§ 1983, Count VII should be dismissed. Burch does not dispute that § 1983 “does not authorize

‘supervisory liability.’” Vinning-El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011). However, Burch

asserts that an official-capacity claim against Sheriff Dart, the Sheriff of Cook County, is considered

to be a claim against the Cook County Sheriff’s Office. Burch argues that he alleges the existence of

an unconstitutional policy, custom, or practice, which is sufficient to state a claim against a

supervisor in his official capacity.

        The Sheriff Defendants’ argument regarding “supervisor liability” appears to derive from the

title Burch used for his count VII against Sheriff Dart: “Supervisor Liability – Deliberate

Indifference to Plaintiff’s Serious Medical Need.” What matters, however, is the substance of the

claim, not the title. Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002). A claim against a defendant

in his official capacity is treated as a claim against the Sheriff of Cook County, the governmental

entity for which he is an agent. (Dkt. 86 at 3.) See also Walker v. Sheahan, 526 F.3d 973, 977 (7th Cir.

2008). These allegations are properly understood as a claim that the Cook County Sheriff’s Office

violated Burch’s rights through its policies, customs, or practices stemming from Monell v. Department

of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). A Monell inquiry focuses on the

“relationship between an official custom or policy and the alleged constitutional deprivation,” asking

whether the “deprivation was caused by an express policy, a widespread practice or custom, or the

deliberate act of a policymaking official.” McDonald v. Obaisi, No. 16-CV-5417, 2017 WL 4046351, at

*3 (N.D. Ill. Sept. 13, 2017) (Gottschall, J.) (internal citation and quotation marks omitted).

        Here, Burch alleges that the Sheriff’s Office maintained or permitted a series of policies,

customs, and practices that caused Burch’s injuries, including failure to offer a proper diet for

detainees requiring a lactose-free full liquid diet, failure to train and control correctional officers with

respect to recognizing an atypical diet order, and failure to properly train staff to provide resources

for fulfilling orders for special medical diets. The Sheriff Defendants do not further challenge the


                                                     4
sufficiency of these allegations. As such, the Sheriff Defendants’ motion to dismiss Count VII is

denied.

          The Sheriff Defendants also contend that by suing Sheriff Dart in his official capacity, Burch

is attempting to sue Cook County twice. However, an official capacity claim against Sheriff Dart is a

claim against the Cook County Sheriff’s Office and the Amended Complaint does not allege a

medical indifference claim is asserted against the Sheriff’s Office. Thus, there is no duplicative claim

against the Cook County Sheriff’s Office. Moreover, the Sheriff Defendants raise this argument for

the first time on reply, so waived the argument. See James v. Sheahan, 137 F.3d 1003, 1008 (7th Cir.

1998).

          Further, the Sheriff Defendants contend that punitive damages against Sheriff Dart are

improper. Burch responds that he is not seeking punitive damages against Sheriff Dart. To the

extent the First Amended Complaint may be interpreted as seeking punitive damages against Sheriff

Dart, such relief is stricken.

          Finally, the Sheriff Defendants assert that Burch’s requested relief for “legal interest on all

damages” does not provide notice pursuant to Rule 8(a) and should be stricken. Burch responds

that his request for legal interest on all damages is not a separate legal claim. Because the First

Amended Complaint contains sufficient factual allegations to plausibly show that each Sheriff

Defendant violated Burch’s constitutional rights, Burch contends that he is permitted to include a

demand for relief that includes legal interest on damages. Likewise, the Sheriff Defendants contend

that Burch has not stated a claim for injunctive relief against them. Burch responds that he has

made a sufficient request for injunctive relief against Sheriff Dart in his official capacity and that

pleading the requirements for preliminary or permanent injunctions is not required at this stage.

          The Court does not construe Burch’s Amended Complaint as stating separate claims for

legal interest or injunctive relief. Instead, the Amended Complaint requests a wide variety of relief


                                                      5
related to his § 1983 claims. This interpretation of the Amended Complaint aligns with Rule 8(a),

pursuant to which legal interest and injunctive relief are not separate legal claims. See Fed. R. Civ. P.

8(a)(2)–(3); see also Bontkowski v. Smith, 305 F.3d 757, 762 (7th Cir. 2002). Therefore, Burch need not

plead the requirements for legal interest or injunctive relief, as the Sheriff Defendants contend that

he does. The Court denies the Sheriff Defendants’ motion to dismiss Burch’s request for legal

interest and injunctive relief.

Conclusion

        Based on the foregoing, this Court denies the Sheriff Defendants’ Motion to Dismiss [68].



IT IS SO ORDERED.



Date: 5/28/2019

                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                    6
